            Case: 5:18-cv-00621-KKC-MAS Doc #: 1-1 Filed: 11/26/18 Page: 1 of 8 - Page ID#: 6

    AOC-E-1.05        ·Sum Code:       Cl
    Rev. 9-14                                                                                     Case#: 18-Cl-00478
    Commonwealth .of Kentucky                                                                     Court:  CIRCUIT
    Court of Justice . Courts.ky.gov
                                                                                                  County: CLARK
    CR 4.02; Cr Official Form ·1                       CiVIL SUMMONS


   Plantiff, SHANNON, joy, ET~ vs. CSX TRANSPORTATION; INC., Defendant


      TO:. CT   coRPORATION
                               .

                             svsTi:Ni·s ·. . .
                                               .
                                                                                                                                       .
                                                                                                                                               ...
                                                                                                                                               C,

              .    . . .           .
                                                                                                                                               8
                                                                                                                                               O·
             306 WEST MAIN STREET, SUITE 512                                                                                                   i; ..
                                                                                                                                               N
          .. FRANKFORT, KY 40601                                                                                                               g,
                                                                                                                                               0


                                                                                                                                               ....
                                                                                                                                               0
                                                                                                                                               0
   Memo: Related party is.CSX TRANSPORTATION, INC ..                                                                                           ;,;
                                                                                                                                           .   .,.
 · The Commonwealth of Kentucky to Defendant:                                                                                                  i
  · CSX T~SPORTATION, INC.                                                                                                    ·'   .


      You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
   the document delivered to you with this Summons. Unless a wrltter, defense is made by you or by an attorney
 · on your behalf within twenty (20) days following the day this paper Is delivered to you, judgment by default may be
  :taken against you for the.relief demanded in the attached complaint.                                 ·         · ·

   The name{s) and address{es) of the party o~ parties demanding-relief ~gains! you or his/her {their) attomey{s) are shown on the
   document delivered to you with this Summons. .                                                                           ·


                                                                 t{OliJ:/l;a_ ~77- ~ .
                                                                 _Clark Circuit Clerk
                                                                 Date: 11/1/2018




                                                       Proof of Service .·
      This Summons was: ·

· . D. Served by deli;ering a true copy and.the Complaint {or other ·initiating document)
       . To:·~-----.;.__.........              ___ _____---_________ ____                                              .;._


                                            _____________        _____---_____
                                                       .;._


   D Not Served because: _...;_                                                     .;.__...;__.......,.


      Date:· _ _ _ _ _ _ _, 20._·_ _
                                                                                                           Served By


                                                                                                             Title
   Summons ID: 12960999476789@00000117556
   CIRCUIT: 18-Cl-00478 Certified Mall                                                                                                 ....t
                                                                                   eFiled·
 . SHANNON, JOY, ET AL VS. CSX TRANSPORTATION, INC:·

                                                              Page 1 of 1
                                                                         EXHIBIT A
  -1111rnm101mim~1111rn111111111111011111
        Case: 5:18-cv-00621-KKC-MAS Doc #: 1-1 Filed: 11/26/18 Page: 2 of 8 - Page ID#: 7
     Filed                  18-Cl-00478     11/01/2018             Martha M. Miller, Clark Circuit Clerk




                                            COMMONWEALTH OF KEN'llJCKY.
                                                CLARK CIRCUJT COURT
                                              CASE N O . - - ~ - - - -
                                                    . !Electronically Filed}
             JOY SHANNON. Administratrix of                                                           PLAINTIFFS
             the Estate of Heather Shannon
                              "I'.


                                                                                                                             '      .g
                                                                                                                                  ·:!I
             HAROLD WININGS & JILL WTNINGS, .
             Co-Administrators of the Estate of Zachary Wiriiilgs                                                           : ' 0' -g
             V.
                                                                                                                            . .,g
                                                                                                                             '
                                                                                                                                    ..
                                                                                                                                     ii
                                                                                                                                    ~
             CSX TRANSPORTATION INC.                                                                 DEFENDANT                      :"
',
                     Serve: CT Corporation•Systems
                            306 West Main Street, Suite 512
                            F~ankfort, KY 40601


                                                         COMPL~INT


                    · Come the Plaintiffs, Joy Shannon, Administratrix of the Estate of HCl\~c;T Sliannon and

             Harold Winings and Jill Winings,. Co-Administrators of the ·Estate of Zachary Winings            and for
             their cause of action states a~ fol:lows:

                                                           PARTIES

                     I.      Heather Sha1mon at all times stated herein was a resigent of Lexington, .. Fayette

              Cou.nty, Kentucky. Heather Shannon died on September 6, 2017 and her mother; Joy Shannon, .

              was appointed Administratrix of the Estate of Heather Shannon, deceased, by, Order of the

              Fayette District Court on November 8, 2017. A copy of the Order is ~s:hed hereto and

              incorporated as Exhibit A.
                              /
                     2.      Zachary Winings at all times mentioned herein was a resident of Lexington,
                                                                                                                        '
                                                                                                                                   .
                                                                                                                                   11:
                                                                                                                                   g
              Fayette County, Kentucky. He died on September 6, 2017 and his parents, Harold Winings and

             . Jill Winings were appointed Co-Administrators of the Estate of Zachary Winings, deceased, by_ ·               '
                                                                                                                                 ......."..,
                                                                                                                                   0


                                                                                                       "'·-                        ...."..
                                     (                                                                                              .
                                                                                                                                    "'
                                                                                                                                   ..
                                                                                                                                   ""
     Filed                  18-Cl-00478     11/01/2018       .I of 1"!arlha M. Miller, Clark Circuit Clerk

                                                                                                       C'
      Case: 5:18-cv-00621-KKC-MAS Doc #: 1-1 Filed: 11/26/18 Page: 3 of 8 - Page ID#: 8
Filed                  18,Cl-00478     11/01/2018              Martha M.,Miller, Clark Circuit Clerk




        Order of the Fayette District Court on June 5,     2ois. A copy of the Order is attached hereto as
        Exhibit B.

                3.     The Defendant, CSX Transportation Inc., (hereinafter referred as CSX) is a

        railroad transportation and hauling company;· is a foreign corporation authorized to transact -
                                                                                                                          .
                                                                                                                            . ·"" .
                                                                                                                                  g
        business in· the <;:omrnonwealth of Kentucky; has      as its principal place of business 500 Water                -"...
                                                                                                                         ·. g
                                                                                                                                  0


                                                                                                                             ".
        Street, JI 60, Jacksonville, Florida 32202; and whose process agent for service of process is CT
                                                                                                                          ••".
                                                                                                                            "-
                                                                                                                            i·
        Corporation Systems, 306 W; Main Street ·512, Frankfort, KY 40601. _                                              .       ..
                                            JURISDICTION & VENUE
                                                                                                                              . ,.) .

               _4.     The transactions which give rise to this action occurred in Clark County,

        Kentucky and, therefore, venue is appropriate in this Court. _

                5.     The amount in controversy exceeds the jurisdictional limits of this Court.                         .       ;,
                                                                                                                                  ;
                                                                                                                                  N
                                          -.FACTUAL BACKGROUND -                                                              .!!. .
                                                                                                                              -~
                                                                                                                                  g
                6.     On or about September 6, 2017 the Plaintiffs were occupants in             a2012 Toyota           . .'c.r··
                                                                                                                                  .,
        Camry which was traveling in a North Westerly direction along Kentucky Highway 1923 (Two-··                               ..,~
                                                                                                                                  z
        Mile   Road) at its intersection with the CSX's railroad track crossing No. 353495D in Clark
                                                                                                                                  0
                                                                                                                                  :,:
                                                                                                                          .·.g,
                                                                                                                           . "
        County, Kentucky.                                                                                                    ..,"
                                                                                                                              "'
                                                                                                                            -~.
                7.      Whit~ crossing said railroad tracks of the CSX Corporation, the Plaintiff Winings
                                                                                                                          ...I
        decedent's
         1        .
                    vehicle became
                              .  .
                                   lodged
                                       .
                                          or. stuck between
                                                       .
                                                            the railroad. tracks and• off the. road• surface
                                                                                                         .
                                                                                                             _
                                                                                                                    '.
        located Within the roadway crossing of said track.

                8.      At approximately the same time and ·location a·_ CSX          train was   traveling ,in a

        northeasterly dir~ction on its railroad tracks and ~ollided with the trapped vehicle of the Plaintiffs ·
                                                                                                                            §
                                                                                                                            g
        herein, said collision ultimately killing the Plaintiffs.
                                                                                                                         ....g
                                                                                                                            0


,.·
                                                                                                                                  "g



Flied                  18-Cl-00478     11/01/2018       - 2 of 5Martha M. Miller, Clark Circuit Clerk
       Case: 5:18-cv-00621-KKC-MAS Doc #: 1-1 Filed: 11/26/18 Page: 4 of 8 - Page ID#: 9
    Filed                      18-Cl-00478    11/01/2018              Martha M. Miller, Clark Ci~cuit Clerk




                       COUNT I DEFECTIVE DESIGN. CONSTRUCTION. AND MAINTENEANCE

                        9.     Due to the defective-. design, construction and maintenance of the ~oadway

                cros_sing of CSX rail lines the Plaintiff's vehicle was entrapped and was unable to clear the track

                before being struck by CSX's train:

                        I 0.   The design, construction
                                                  .
                                                        and. maintenance of the roadway, ..crossover and ramp

                approaches are obligations of CSX. The failure of CSX to properly design; construct and

                maintain said roadway, railroad crossover and. tracks was ·a substantial factor in causing the
            .                                      .

                entrapment and collision of the train with the Toyota vehicle described above         as well as ·the
                injuries and death of the Plaintiff decedents. The collision and deaths of the .Plaintiff decedents

            -were a direct and proximate result of the negligence of CSX .railroad, its agents, servants and __

                employees.

                                                       COUNT II - NEGLIGENCE

                        !"I.   CSX, acting through its_ agents, servants and employees, was careless and

                ·negligent in _the maintenance and operation of its train, as the train approached the intersection of

                Two-Mile Road_ (KY Highway· 1923) and its crossing No. 353495D. .Said negligence was a

                substantial factor in causing the injuries and deaths of the Plaintiffs decedents and Plaintiffs'

                _estates are entitled to compensatory damages in an amount exceeding the jurisdictional limits of

                this court.'

                                 COUNT III - NEGLIGENT SUPERVISION AND TRAINING

                        12.     CSX, through its agents, servants, and employees was negligent in ··the
'
                supervision and training of its maintenance and operation personnel and said negligence was         a·-   g:.
                                                                                                                          ·o
                                                                                                                          g
                substantial factor in ~ausing the injuries and deaths of the Plaintiff decedents. Said negligence
                                                                                                                          .
                                                                                                                          'o
                                                                                                                          g-
                wa~ a substantial factor in causing the ·injuries and deaths of the Plaintiffs decedents and              o
                                                                                                                          ·g·
                                                                                                                          ..
                                                                                                                          i
                                                                                                                          "'    .
                                                                                                                          l
    Filed                      18-Cl-00478 - 11/01/2018         J of 5Martha M. Miller, Clark Circuit Clerk
                                                                                                                    '
                                                                                                                    ;
  Case: 5:18-cv-00621-KKC-MAS Doc #: 1-1 Filed: 11/26/18 Page: 5 of 8 - Page ID#: 10
Filed                       18-Cl-00478   11/01/2018.           Martha M. Miller, Clark Circuit Clerk




            Plaintifls' estates are ·entitled to compensatory damages m an amount exceeding the ·

            jurisdictional limitsofthis court.
                 .      .                                                     .                   .     .   .

                     · WHEREFORE, the Plaintiffs, Joy Shannon, Administratrix of the Estat_e of Heather .

            Sharuion deceased, and Harold Winings and      JiU Winings, Co-Administrators of the Estate of           g
                                                                                                                     ...g
            Zachary Winings dec·eased, demand:                                                                  ......Q
                                                                                                                    g
                      Judgment against the Defendant CSX Transportation -inc., its agents, SC!Vants and
                                                                                                                     •
                                                                                                                      Q



                                                                                                                     E
            employees, in an amount which is fair arid reasonable, in eKcess of this Court's minimum .               :
        . jurisdictional amount, for the following claimed damages:           pain and sutlering, reasonable

    · medical expenses for Heather Shannon, funeral expenses and loss of earnings to each Estate as

        .
            provided
             .
                     by the Kent~cky
                             ..      Wrongful
                                           .
                                              Death Statute,
                                                        . their court costs expended
                                                                                 '  '
                                                                                     and all oth~rrelief

            to which each Plaintiffs Estate may appear to be entitled:

                      Plaintiffs also demand a TRIAL BY JURY.



                                                         Respectfully submitted,
                                                                      .        .




                                                         Counsel for Plaintiffs:




·. ·w;;1;-~,h ... ~"~
    .. Hon, William ~rmcr ·.  ·                          Hon.    na    . Todd
       GARMER & PRATHER, PLLC                            Hon. T. Ryan Greer
       .I 41 N. Broadway                                 TODD & TODD, PLLC
       Lexington, KY 40507                               153 Market Street                                       .
                                                                                                                     !:
                                                                                                                     0
            CounselforP/ainlijfy                         Counsel for Plainti.ff./oy Slu:mnon, ·       .              0
                                                                                                                     0

                                                         Administratr_ix o/the £stale Heal her Shannon
                                                                                                                  .o

                                                                                                                  . 0
                                                                                                                     .
                                                                                                                     '5
                                                                                                                     0
                                                                                                                     0
                                                                                                                     g
                                                                                                                      ...
                                                                                                                      &

                                                                                                                     I
Filed                       18-Cl-00478   11/01/2018      4 of 5Martha M. Miller, Clark Circuit Clerk •
  Case: 5:18-cv-00621-KKC-MAS Doc #: 1-1 Filed: 11/26/18 Page: 6 of 8 - Page ID#: 11
Filed                      18'Cl.:00478   · 11/01/2018          Martha M. Miller, Clark Ci_rcuit Clerk




         Hon. Brent Caldwell
       - CALDWELL. LAW ' PLLC .
                             '



         I 53 Market Street
         Lexington, KY40507                                                                                                g
            C:ni
    -·_ Counsel for Plaint/ff, Harold Winings & .fill Winings
                   'str:          ,
                            ,ifthe Estate ofZachary :inings .
                                 1
                                                                                                                       g
                                                                                                                       "
                                                                                                                     . 'S

                                                                                                                      .
                                                                                                                           i"
                                                                                                                        ""'c:i'·
        .
            -Noel Ciildwe
                     \   .     •.            .
                                                                                                                          . m.:

                                                                                                                      ...."~
               .                 '


             Noel Caldwell, Attorney At Law, PLLC
             153 Market Street                      .
            _Lexington, KY 40507 - ·
             Counsel fur Plaintijf,'Barold Winings & Jill Wining~·
             Co-Administrators oft he Estate ofZachary Winings



                                                                                                                           ~
                                                                                                                          ··1. .  .
                                                                                                                           :::,
                                                                                                                           8"'. .
                                                                                                                           c.i
                                                                                                                           z.
                                                                                                                           ,:I
                                                                                                                           -,
                                                                                                                       ··z
                                                                                                                           0
                                                                                                                           :,:
                                                                                                                            3, .
                                                                                                                            "·
                                                                                                                          . :,
                                                                                                                            -,
                                                                                                                          . "'
                                                                                                                            C
                                                                                                  . I                      'ii
                                                                                                                           ;;         .

                                                                                                                       .... I!




                                                                                                           -,

                                                                                                                          . g:
                                                                                                                           i
                                                                                    .·;.                                   .
                                                                                                                          . 'S
                                                                                                                            8.

                                                                                                                           .,
                                                                                                                            o·
                                                                                                                            g
                                                                                                                            m


                                                                                                                .,        ....
Filed                      1<\-Cl-00478    11/01/2018      5 of 5Martha M. MiHer, Clark Circuit Clerk -_
•      Case: 5:18-cv-00621-KKC-MAS Doc #: 1-1 Filed: 11/26/18 Page: 7 of 8 - Page ID#: 12
    Filed                     18-Cl-00478          ·11/01/2018               Martha.M. Miller, Clark Circuit Clerk



       AOC-840                Doc. Code: OFID.
     · Rev. 12-02                  11/2/2017 02:36 PM                                             Case No. 17-P-01688
       Page 1 of 1                 Ver. 1.0·1

     · Commonwealth of Kentucky                                                                   Court               District Probate
       Court of Justice www.kycourts.net
                                                                  ORDER APPOINTING                CountyF
                                                                                                        _a..;y:..ett_e_ _....c_;___
       KRS 395.105; 395.110                                          FiDUCIARY


     IN RE: Estate of HEATHER SHANNON




     Upon hearing lhe Petition of _J_O_Y_S_H_A_N_N_O_N_ _ _- ' - - - - - - - - - - - - - - - - - - - - -
     the Court appoints __
                         Jo__
                            vs_H_A_N_N_o_N
                                         _ _ _ _ _ _ _ _ _ _- - ' - - - - - - - - - - - - - ' - - - - - - - -
     to act as ADMINISTRATRIX               / ·   ·         · ofsaic;I estate and fixes bond in the sum of$ 5'<"'>t:.'.'~ .::> ·'
    D       with approved Surety OR             IT      with Surety having been waived.       ·        .                             / .




     Date: · _ _       µ __, /rl           'P


                                                                                                               ENTERED
                                                                                                   ATl'F.~I \~NCF.NT RIGGS. CU:f!K

                                                                                                       NOY O8 2017 .,
                                                                                                    FAYEl'fl, c,ncu;r Cl.FflK
                                                                                                    BY_ .. ·-····-·       DEPUTY




        To be completed on copies only:

                                                         CERTIFICATE OF QUALIFICATION

                 I,     VICENT RIGG=S~-------· Clerk of the                           FAYEETE                                 District
        Court, certify this is a true and correct copy of the Order Appointing Fiduciary as recorded in my office. This Order
        and Qualilicalion is in full force and effect
        Dale:         l!IOV .BTB                 , 2 017_,




                                                                                                                              EXHIBIT
    Filed                                                                    Martha M. -Miller, Clark Circuit Cl       I A
                                                                                                                         '
'      Case: 5:18-cv-00621-KKC-MAS Doc #: 1-1 Filed: 11/26/18 Page: 8 of 8 - Page ID#: 13
                                     18-Cl-00478         11/01/2018              Martha M. Miller, Clark Circuit Clerk



     . AOC-840                        Ocie. Code: OFID
       Rev. 12-02                      06/512018 !r:39. AM                                          Case No.   18-P~00902
       Page 1 of 1                     Ver. 1.01
       Commonwealth of Keniucky .                                                                   Court·            District Probate,
       Court of Justice www.kycourts.net
                                                                       ORDER APPOINTING             County     Fayette
       KRS. 395.105; 395.110                                              FIDUCIARY.                                                                                r.
                                                                                                       ATIEST. VINCENT RIGGS. CLERK
     IN RE: Estate          of   ZACHARY DAVIS WININGS
                                                                                                        .             .              .

                                                                                                         FAYE'i'TE C.iRCUIT CLERK .
                                                                                                        BY____ _· . . . .   DEPl.fl'(



     Upon hearing the Petition of HAROLD E. WINING$ & JILL S. WINING$
     the Court appoints              HAROLD E. WINING$ & JILL S. WINING$
     tci act as CO~ADMINISTRATORS                                                   cif said estate and fixes bond in the sum of $        111    1·(} ,.
    tJ       With approved Surety OR Q,~h Surety h~ving been waived. .                                                      .
                                                                                                                                                r-, :·. -
                                                                                                                                r·

    . Date:      t8_/.Mf, . S - , ~Lil..l
               /' /.        ·. . .
              (.,/     ..




                                                    (

                                       ··'
        To be completed on copies only:
                                                             . .                          I
                                                             CERTIFICATE OF QUALIFICATION

                I,--~-                   · - - - ~ ~ - - - - · Clerk of the------~------·Oistrict·
        Court, certify this· is ~. true and correct copy of the Order Appointing Fiduciary as recorded in my office. This Order
        and Qualification is in full force and effect.
       . Date:       _ _ _ _ _ _ _ _·,_2_·_.
                                                                                     -------~----'--Clerk

                                                                                     By:_·_ _ _ _ _ _ _ _.;,_~-· D.C ..
                                                                                                                                                              I
                                                                                                                                                              'o

                                                                                                                                                              I
                                                                                                                                         . EXHIBIT            .••
    Fi1eil                           18-Cl-00478         .11/01/2018              Martha M. Mill.er, Clark Circui.t Clerk
                                                                                                                                ' _:Stiil!!!!·:....a......-
                                                                                                                                                     :,
